IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA 1:20CR208-1
Vv.
ALEXANDER HILLEL TREISMAN PLEA AGREEMENT

also known as Alexander S. Theiss

NOW COME the United States of America, by and through Sandra J.
Hairston, Acting United States Attorney for the Middle District of North
Carolina, and the defendant, ALEXANDER HILLEL TREISMAN, in his own
person and through his attorney, Samuel J. Randall, IV, and state as follows:

1, The defendant, ALEXANDER HILLEL TREISMAN, is presently
under Superseding Indictment im case number 1:20CR208-1, which in Count
One charges him with a violation of Title 18, United States Code, Section
2252A(a)(5)(B) and (b)(2), possession of child pornography; and which in
Counts Two and Three charge him with violations of Title 18, United States
Code, Section 2252A(a)(1) and (b)(1), transportation of child pornography.

2, The defendant, ALEXANDER HILLEL TREISMAN, will enter a
voluntary plea of guilty to Counts One, Two, and Three of the Superseding
Indictment herein. The nature of these charges and the elements of these

charges, which must be proved by the United States beyond a reasonable doubt

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 1 of 11
before the defendant can be found guilty thereof, have been explained to him
by his attorney.

a. The defendant, ALEXANDER HILLEL TREISMAN,
understands that as to Count One of the Superseding Indictment herein, he
shall be sentenced to a term of imprisonment of not more than twenty years,
and the maximum fine for Count One of the Superseding Indictment herein is
$250,000. If any person derived pecuniary gain from the offense, or if the
offense resulted in pecuniary loss to a person other than the defendant,
ALEXANDER HILLEL TREISMAN, the defendant may, in the alternative, be
fined not more than the greater of twice the gross gain or twice the gross loss
unless the Court determines that imposition of a fine in this manner would
unduly complicate or prolong the sentencing process. The fine provisions are
subject to the provisions of Title 18, United States Code, Section 3571, entitled
Sentence of Fine.

b. The defendant, ALEXANDER HILLEL TREISMAN, also
understands that the Court may include as a part of the sentence a
requirement that the defendant be placed on a term of supervised release of
any term of years not less than five, or life, after imprisonment, pursuant to

Title 18, United States Code, Section 3583(k).

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 2 of 11
C, The defendant, ALEXANDER HILLEL TREISMAN,
understands that, as to Counts Two and Three of the Superseding Indictment
herein, he shall be sentenced to a term of imprisonment of not less than five
years nor more than twenty years, as to each count, and the maximum fine for
Counts Two and Three of the Superseding Indictment herein is $250,000, as to
each count. If any person derived pecuniary gain from the offense, or if the
offense resulted in pecuniary loss to a person other than the defendant,
ALEXANDER HILLEL TREISMAN, the defendant may, in the alternative, be
fined not more than the greater of twice the gross gain or twice the gross loss
unless the Court determines that imposition of a fine in this manner would
unduly complicate or prolong the sentencing process. The fine provisions are
subject to the provisions of Title 18, United States Code, Section 357 1, entitled
Sentence of Fine.

d. The defendant, ALEXANDER HILLEL TREISMAN, also
understands that the Court may include as a part of the sentence a
requirement that the defendant be placed on a term of supervised release of
any term of years not less than five, or life, after imprisonment, as to each
count, pursuant to Title 18, United States Code, Section 38583(k).

e. The defendant, ALEXANDER HILLEL TREISMAN,

understands that the Court shall order, in addition to any other criminal

3

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 3 of 11
penalty authorized by law, that the defendant make restitution, pursuant to
Title 18, United States Code, Section 2259, to any victim of the offenses
charged in the Superseding Indictment herein. The defendant, ALEXANDER
HILLEL TREISMAN, further agrees to pay restitution, as determined by the
Court, to any victims harmed by defendant’s relevant conduct, as defined by
U.S.S.G. §1B1.3, pursuant to Title 18, United States Code, Section
3663A(a)(8).

f. The defendant, ALEXANDER HILLEL TREISMAN, further
understands that the sentence to be imposed upon him is within the discretion
of the sentencing Court subject to the statutory maximum and mandatory
minimum penalties set forth above. The sentencing Court is not bound by the
sentencing range prescribed by the United States Sentencing Guidelines.
Nevertheless, the sentencing Court is required to consult the Guidelines and
take them into account when sentencing. In so doing, the sentencing Court
will first calculate, after making the appropriate findings of fact, the
sentencing range prescribed by the Guidelines, and then will consider that
range as well as other relevant factors set forth in the Guidelines and those

factors set forth in Title 18, United States Code, Section 3558(a) before

imposing the sentence.

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 4 of 11
g. The defendant, ALEXANDER HILLEL TREISMAN,
understands that if he is not a citizen of the United States that entering a plea
of guilty may have adverse consequences with respect to his immigration
status. The defendant, ALEXANDER HILLEL TREISMAN, nevertheless
wishes to enter a voluntary plea of guilty regardless of any immigration
consequences his guilty plea might entail, even if such consequence might
include automatic removal and possibly permanent exclusion from the United
States. The defendant, ALEXANDER HILLEL TREISMAN, further
understands that in the event he is a naturalized citizen, entering a plea of
guilty may result in denaturalization proceedings being instituted against him
leading to his removal and possible permanent exclusion from the United
States.

h. The defendant, ALEXANDER HILLEL TREISMAN,
understands that, by entering a plea of guilty to Counts One, Two, and Three
of the Superseding Indictment herein, he may be required to register as a sex
offender under the laws of any state in which he may reside, and that it is the
defendant’s responsibility to comply with any applicable registration
requirements, See 34 U.S.C. § 20901-20962 (Jacob Wetterling, Megan Nicole
Kanka, and Pam Lychner Sex Offender Registration and Notification Program)
and 18 U.S.C. § 4042 (2000) (requiring defendants to register as a sex offender

within 10 days of release from incarceration or sentence probation). If the

5

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 5 of 11
defendant resides in the state of North Carolina following any term of
imprisonment, the defendant agrees to register as a sex offender pursuant to
N.C.G.S. §§ 14-208.5 ~ 14-208.45 in the county of his residence and provide
verification to the probation department of such registration. The defendant
also understands that if he does not return to, or moves from the state of North
Carolina, he may be required to register as a sex offender pursuant to the state
laws of his new residence.

3. By voluntarily pleading guilty to Counts One, Two, and Three of
the Superseding Indictment herein, the defendant, ALEXANDER HILLEL
TREISMAN, knowingly waives and gives up his constitutional rights to plead
not guilty, to compel the United States to prove his guilt beyond a reasonable
doubt, not to be compelled to incriminate himself, to confront and cross-
examine the witnesses against him, to have a jury or judge determine his guilt
on the evidence presented, and other constitutional rights which attend a
defendant on trial in a criminal case.

A, The defendant, ALEXANDER HILLEL TREISMAN, is going to
plead guilty to Counts One, Two, and Three of the Superseding Indictment
herein because he is, in fact, guilty and not because of any threats or promises.

5. The extent of the plea bargaining in this case is as follows:

a. It is understood that if the Court determines at the time of

sentencing that the defendant, ALEXANDER HILLEL TREISMAN, qualifies

6

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 6 of 11
for a 2-level. decrease in the offense level under Section 8E1.1(a) of the
Sentencing Guidelines and that. the offense level prior to the operation of
Section 3E1.1(a) is 16 or greater, then the United States. will recommend a
decrease in the offense level by 1 additional level pursuant to Section 3E1.1(b)
of the Sentencing Guidelines, This portion of the Plea Agreement is made
pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure.

b. It is further agreed between the United States and the
defendant, ALEXANDER HILLEL TREISMAN, that the defendant is entering
a conditional plea of guilty to Counts One, Two, and Three of the Superseding
Indictment herein, pursuant to Rule 11(a)(2) of the Federal Rules of Criminal
Procedure, thereby reserving the right of the defendant to appeal the adverse
ruling of the Court on his motion to suppress filed herein,

C. The defendant, ALEXANDER HILLEL TREISMAN, hereby
abandons interest in, and consents to the official use, destruction, or other
disposition of each item seized and/or maintained by any law enforcement
agency during the course of the investigation, unless such item is specifically
provided for in another section of this plea agreement. The defendant,
ALEXANDER HILLEL TREISMAN, waives any and all notice of any

proceeding to implement the official use, destruction, or other disposition of

such items.

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 7 of 11
d. In addition, the defendant, ALEXANDER HILLEL
TREISMAN, agrees to and does hereby abandon any interest that he has in
any book, magazine, periodical, film, videotape, computer, cell phone, or
storage media, that contains child pornography as defined in Title 18, United
States Code, Section 2256(8).

e, The defendant, ALEXANDER HILLEL TREISMAN, waives
all rights, whether asserted directly or through a representative, to request or
receive from any department or agency of the United States any record
pertaining to the investigation or prosecution of this case under the authority
of the Freedom of Information Act, 5 U.S.C, § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, and all subsequent amendments thereto.

f Rule 11) of the Federal Rules of Criminal Procedure and
Rule 410 of the Federal Rules of Evidence ordinarily limit the admissibility of
statements made by a defendant during the course of plea proceedings. The
defendant, ALEXANDER HILLEL TREISMAN, knowingly and voluntarily
waives the protections of these rules as it relates to plea proceedings. If the
defendant, ALEXANDER HILLEL TREISMAN, pleads guilty and later seeks
to withdraw such guilty plea (or seeks to directly appeal or collaterally attack
such conviction), other than withdrawal of his plea under Paragraph 5(b) of
this plea agreement and pursuant to Rule 11(a)(2) of the Federal Rules of

Criminal Procedure, any statement made at the plea proceedings in connection

8

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 8 of 11
with such plea, and any leads derived therefrom, shall be admissible for any
and all purposes.

6. The defendant, ALEXANDER HILLEL TREISMAN, agrees that
pursuant to Title 18, United States Code, Section 3613, all monetary penalties,
including restitution imposed by the Court, shall be due immediately upon
judgment and subject to immediate enforcement by the United States. The
defendant agrees that if the Court imposes a schedule of payments, the
schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to
enforce the judgment.

7, The defendant, ALEXANDER HILLEL TREISMAN, agrees that
his debt resulting from the criminal monetary penalties due under the criminal
judgment will be submitted to the Treasury Offset Program even if he is
current in his payments under any Court imposed payment schedule.

8. It is further understood that the United States and the defendant,
ALEXANDER HILLEL TREISMAN, reserve the right to bring to the Court's
attention any facts deemed relevant for purposes of sentencing.

9. The defendant, ALEXANDER HILLEL TREISMAN, further
understands and agrees that pursuant to Title 18, United States Code, Section
3013, for any offense committed on or after October 11, 1996, the defendant

shall pay an assessment to the Court of $100 for each offense to which he is

9

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 9 of 11
pleading guilty. Additionally, the defendant, ALEXANDER HILLEL
TREISMAN, agrees that, unless the Court finds him to be indigent, an
additional mandatory special assessment of $5,000 will be imposed pursuant
to Title 18, United States Code, Section 3014. Furthermore, the defendant,
ALEXANDER HILLEL TREISMAN, understands that he is subject to an
additional assessment of no more than $35,000 pursuant to Title 18, United
States Code, Section 2259A(a)(2). These payments shall be made at the time
of sentencing by cash or money order made payable to the Clerk of the United
States District Court. If the defendant is indigent and cannot make the
special assessment payments at the time of sentencing, then the defendant
agrees to participate in the Inmate Financial Responsibility Program for

purposes of paying such special assessments.

10

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 10 of 11
10. No agreements, representations, or understandings have been
made between the parties in this case other than those which are explicitly set

forth in this Plea Agreement, and none will be entered into unless executed in

writing and signed by all the parties. . —?

This the 4th day of March, 2021.

 

 
  

 

_SAMUET, J j RANDALL Th IV
Attorney for Defendant

Hnabon 7 Ann ae

GRAHAM T, GREEN NES HILLEL TREISMAN
NCSB #22082 Defendant

Assistant United States Attorney

SANDRA J. HAIRSTON
Acting United States Attorney

   

251 N. Main Street, Ste. 726
Winston-Salem, NC 27101
386/333-5351

CO Mh A,

CRAIGM. PRINCIPE

NCSB #44720

Assistant United States Attorney
251 N. Main Street, Ste. 726

Winston-Salem, NC 27101
336/833-5351

ccs

ll

Case 1:20-cr-00208-UA Document 47 Filed 03/04/21 Page 11 of 11
